 

EXHIBIT 10.37
CALENDAR 2011 NON-EMPLOYEE DIRECTOR COMPENSATION
Compensation Element
Amount
Board Cash Compensation
Annual retainer - $80,000 1  
 
Annual Equity Compensation
Aggregate of $150,000 in value of stock options and restricted stock units
determined as follows:
- A number of stock options valued at $50,000 at the time of grant calculated
using the Company’s stock compensation valuation2 practices for financial
reporting
- A number of restricted stock units calculated by dividing $100,000 by the
closing stock price on the date of grant2  
- Both grants vest as to 25% of the shares subject thereto on the first four
quarterly anniversaries of the date of grant
Annual Lead Director Cash Compensation
Additional retainer: $30,0001
Committee Member Cash Compensation
Annual retainer: 1
-Audit Committee: $15,000
-Compensation Committee: $10,000
-Nominating and Governance Committee: $10,000
Annual Committee Chair Cash Compensation
Additional retainer: 1
-Audit Committee: $15,000
-Compensation Committee: $10,000
-Nominating and Governance Committee: $10,000

 
 
 
 
_____________________________________
 
1 Directors may elect to receive cash retainers in the form of restricted stock
units with value equal to 133% of the forgone cash compensation and which vest
in full on the day immediately prior to the annual meeting of stockholders held
following the grant date.
2 Represents amount of equity granted to Board members elected at annual
meetings of stockholders. For members appointed between annual meetings of
stockholders, grant amounts are pro rated based upon the time between the last
annual meeting of stockholders and the date of appointment.
 

 